C. A. 11th Cir. Motion of AT&T Wireless Services, Inc., et al. for leave to file a brief as amici curiae granted. Certiorari granted limited to the following questions: “(1) Whether those provisions of the Pole Attachments Act apply to attachments by cable television systems that are simultaneously used to provide high-speed Internet access and conventional cable television programming. (2) Whether those provisions of the Pole Attachments Act apply to attachments by providers of wireless telecommunications services no less than to attachments by providers of wireline telecommunications services.” Cases consolidated, and a total of one hour allotted for oral argument.
Justice O’Connor took no part in the consideration or decision of this motion and these petitions.
Reported below: 208 F. Bd 1263.